

116 HR 2646 IH: Stop Deceptive Advertising for Women’s Healthcare Services Act
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2646IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mrs. Carolyn B. Maloney of New York (for herself, Ms. Bonamici, Mr. Foster, Ms. Jayapal, Mr. Moulton, Miss Rice of New York, Mr. Gallego, Mr. Schiff, Ms. McCollum, Mr. Grijalva, Mr. Raskin, Ms. DeLauro, Mr. Krishnamoorthi, Mr. Pocan, Mr. Aguilar, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Trade Commission to prescribe rules prohibiting deceptive advertising of
			 abortion services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Deceptive Advertising for Women’s Healthcare Services Act. 2.Prohibition of deceptive advertising of abortion services (a)Conduct prohibitedNot later than 180 days after the date of enactment of this Act, the Federal Trade Commission shall, in accordance with section 553 of title 5, United States Code, promulgate rules to prohibit, as an unfair or deceptive act or practice, any person from advertising with the intent to deceptively create the impression that—
 (1)such person is a provider of abortion services if such person does not provide abortion services; and
 (2)such person is not a provider of abortion services if such person does provide abortion services. (b)Enforcement by the FTCA violation of a rule promulgated under subsection (a) shall be treated as a violation of a rule defining an unfair or deceptive act or practice under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Commission shall enforce such rules in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act. Any person who violates this Act shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
 (c)Nonprofit organizationsThe Commission shall enforce this Act with respect to an organization that is not organized to carry on business for its own profit or that of its members as if such organization were a person over which the Commission has authority pursuant to section 5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)).
			3.Reports
 (a)Report on plan for enforcementNot later than 60 days after issuing a final rule under section 2(a), the Federal Trade Commission shall transmit to Congress a report detailing its plan to enforce such rule.
 (b)Annual reportsThe Commission shall submit annual reports to Congress that include the enforcement actions of the Commission under this Act and any rule promulgated pursuant to this Act and the outcomes of such actions.
 4.DefinitionsFor purposes of the rules prescribed under section 2, the following definitions apply: (1)AdvertiseThe term advertise means offering of goods or services to the public, regardless of whether such goods or services are offered for payment or result in a profit.
 (2)Abortion servicesThe term abortion services means providing surgical and non-surgical procedures to terminate a pregnancy, or providing referrals for such procedures.
 (3)PersonThe term person has the meaning given that term in section 551(2) of title 5, United States Code. 